234 F.2d 959
Samuel and Lillian BERGER, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 276.
Docket 23408.
United States Court of Appeals Second Circuit.
Argued May 16, 1956.
Decided June 29, 1956.

Petition to review a decision of the Tax Court of the United States; J. Edgar Murdock, Judge.
Taxpayers petition for a review of the decision of the Tax Court determining that $7,500 paid by Samuel Berger to settle a suit asserting a one-half interest in certain stock held by him under claim of full ownership was paid to clear the taxpayer's title and should, therefore, be capitalized, rather than deducted from gross income under 1939 Internal Revenue Code, § 23, 26 U.S.C.A. § 23.
Morris Horowitz, New York City, for petitioners.
Charles K. Rice, Asst. Atty. Gen. (Lee A. Jackson and Karl Schmeidler, Washington, D. C., Attorneys, Department of Justice), for respondent.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the findings of fact and the opinion of the Tax Court, Docket No. 40175, reported at 13 T.C.M. 177.